Exhibit 10.2

TRULIA, INC.

OUTSIDE DIRECTOR COMPENSATION POLICY

Adopted and approved October 30, 2012.

Trulia, Inc. (the “Company”) believes that the granting of equity and cash
compensation to its members of the Board of Directors (the “Board,” and members
of the Board, “Directors”) represents a powerful tool to attract, retain and
reward Directors who are not employees of the Company (“Outside Directors”).
This Outside Director Compensation Policy (the “Policy”) is intended to
formalize the Company’s policy regarding cash compensation and grants of equity
to its Outside Directors. Unless otherwise defined herein, capitalized terms
used in this Policy will have the meaning given such term in the Company’s 2012
Equity Incentive (the “Plan”). Outside Directors will be solely responsible for
any tax obligations they incur as a result of the equity and cash payments
received under this Policy.

Cash Compensation

REGULAR MEETINGS OF THE BOARD

Directors will receive no additional compensation for attending regular meetings
of the Board.

AUDIT COMMITTEE

Annual compensation for Audit Committee members is as follows:

 

Chairman of Committee:    $ 16,000       Cash Annual Retainer Committee Members
   $ 10,000       Cash Annual Retainer

There are no per meeting attendance fees for attending Audit Committee meetings.

COMPENSATION COMMITTEE

Annual compensation for the Compensation Committee is as follows:

 

Chairman of Committee:    $ 10,000       Cash Annual Retainer Committee Members
   $ 5,000       Cash Annual Retainer

There are no per meeting attendance fees for attending Compensation Committee
meetings.

NOMINATING/CORPORATE GOVERNANCE COMMITTEE

Compensation for the Nominating Committee is as follows:

 

Chairman of Committee:    $ 7,000       Cash Annual Retainer Committee Members:
   $ 3,500       Cash Annual Retainer



--------------------------------------------------------------------------------

There are no per meeting attendance fees for attending Nominating Committee
meetings.

Cash compensation will be paid quarterly in arrears on a pro-rata basis.

Equity Compensation

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan, including discretionary Awards not
covered under this Policy. All grants of Awards to Outside Directors pursuant to
Section (b) of this Policy will be automatic and nondiscretionary, except as
otherwise provided herein, and will be made in accordance with the following
provisions:

(a) No Discretion. No person will have any discretion to select which Outside
Directors will be granted Annual Awards (as defined below) under this Policy or
to determine the number of Shares to be covered by such Awards (except as
provided in subsection (e) below).

(b) Annual Awards. On the date of each annual meeting of stockholders (“Annual
Meeting”) beginning with the first Annual Meeting following the Registration
Date, each Outside Director will be automatically granted Restricted Stock Units
having a Value equal to $100,000 (an “Annual Award”). In addition, the Lead
Independent Director and the Audit Committee Chair shall each receive an
additional Annual Award at each Annual Meeting, such that they will each be
automatically granted Restricted Stock Units having a Value equal to $200,000.

(c) Value. For purposes of this Policy, “Value” means with respect to any Annual
Award of Restricted Stock Units the product of (A) the Fair Market Value of one
Share on the grant date of such Annual Award, and (B) the aggregate number of
Shares pursuant to such Annual Award.

(d) Vesting Schedule. Subject to Section 13 of the Plan, the Annual Award will
fully vest and become exercisable on the earlier to occur of: (i) the date of
the next annual meeting of the stockholders of the Company held after the date
of grant or (ii) the anniversary of the date of grant, in each case, provided
that the Outside Director continues to serve as a Director through the vesting
date.

(e) Revisions. The Compensation Committee in its discretion may change and
otherwise revise the terms of Annual Awards granted under this Policy,
including, without limitation, the number of Shares subject thereto, for Annual
Awards of the same or different type granted on or after the date the
Compensation Committee determines to make any such change or revision.

(f) Change in Control. In the event of a Change in Control, with respect to
Awards granted to Outside Directors, the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Awards, including those Shares which would not otherwise
be vested or exercisable, all restrictions on

 

2



--------------------------------------------------------------------------------

Restricted Stock and Restricted Stock Units will lapse, and, with respect to
Performance Units and Performance Shares, all performance goals or other vesting
criteria will be deemed achieved at one hundred percent (100%) of target levels
and all other terms and conditions met.

 

3